Hardin, P. J.
(dissenting):
It seems to me the defendant ought not to be deprived of the right to review the plaintiff’s judgment by the death of the plaintiff. The time was too short after the death of plaintiff, before the expiration of the time to appeal, to enable the defendant to procure the appointment of an administrator. In good faith a notice of appeal was served upon the justice, and the .defendant ought to be allowed any relief needed to perfect his appeal. (Code of Civ. Pro., § 3049 ; Gutbrecht v. P. P. and C., I. R. R. Co., 28 Hun, 497.)
Until the persons who made the motion in the County Court are made parties to this action, they have no standing in this court from which to move the court.
My own impression is that the order of the County Court should be reversed, with ten dollars costs and disbursements.
Order of County Court of Chemung county affirmed, with ten dollars costs and disbursements.